Citation Nr: 0334673	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  03-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to April 
1995, with an additional subsequent period of unverified 
service in a Reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which recharacterized the veteran's 
service-connected psychiatric disorder as PTSD and granted a 
30 percent rating for PTSD, effective in October 2001.  

In October 2002, the veteran testified at a personal hearing 
at the RO.  

In a November 2002 rating decision, the RO granted a 50 
percent rating for the service-connected PTSD, effective in 
October 2001.  

In June 2003, the veteran appeared at the RO and testified at 
a videoconference hearing before the undersigned sitting in 
Washington, D.C.

In addition to the issue cited on the cover page of this 
document, the veteran's representative at the June 2003 
videoconference and in a June 2003 written brief raised the 
issues of clear and unmistakable error in a January 1998 RO 
rating decision that denied service connection for PTSD and 
of an earlier effective date for the grant of service 
connection for PTSD.  As these issues are not in proper 
appellate status and are not intertwined with the issue on 
appeal, they are referred to the RO for appropriate action.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), includes notification provisions that require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

However, a review of the record on appeal shows that the 
veteran was not provided adequate notification of the VCAA, 
which was enacted prior to the pendency of her claim.  A 
review of the record shows that the RO failed to furnish the 
veteran with notice of the VCAA and notice as to who would be 
responsible for obtaining evidence.  Moreover, in Disabled 
Am. Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) and thereby foreclosed the Board's 
ability to remedy an RO's failure to provide the veteran with 
adequate VCAA notice.  Therefore, a remand is required for 
the RO to undertake all necessary actions to insure that the 
veteran is provided adequate notice as provided by 38 
U.S.C.A. § 5103(a) (West 2002).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In so doing, the RO should be mindful of Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), wherein the Federal Circuit also 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2002) as inconsistent with 38 U.S.C. 
§ 5103(b)(1) (West 2002).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
as this issue is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to respond to a VCAA notice letter.

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, a preliminary review of the record shows that the 
veteran was in the Vermont National Guard and received VA 
vocational rehabilitation.  A review also shows that the 
veteran received both VA and private health care, from the 
White River Junction VA Medical Center (VAMC), the Vet 
Center, and White River Family Practice.

The record reflects that the RO obtained some treatment 
records from the VAMC, one vocational rehabilitation 
evaluation, and a letter from the White River Family 
Practice.  However, the RO did not obtain all contemporaneous 
treatment records from the aforementioned medical providers, 
and such should be accomplished on remand.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Moreover, the VCAA requires 
that VA provide a medical examination, or obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

With that in mind, the Board notes that a review of the 
record shows that the veteran was predominately assigned a 
Global Assessment of Functioning (GAF) score of 60 by her 
counselors, including a January 2002 VA examiner, when 
evaluating the severity of her psychiatric disorder.  Other 
VA treatment records show that her PTSD was characterized as 
"resolved" and/or in "remission."  On the other hand, a 
February 2003 VA treatment record reported that she had 
"significant residuals."  

Therefore, in order to resolve the above discrepancy as to 
the current severity of the veteran's service-connected PTSD, 
and because the January 2002 VA examiner's opinion was 
offered without the examiner being able to take into account 
all of the records of prior examinations and treatment, a VA 
examination is necessary.  See 38 U.S.C.A. § 5103A(d); Green 
v. Derwinski, 1 Vet. App. 121 (1991) (VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination that takes into account the records of prior 
examinations and treatment).  

On remand, and given the claims by the veteran that her PTSD 
prevents her from working, the RO should also adjudicate the 
issues of entitlement to a total compensation rating based on 
individual unemployability (under 38 C.F.R. § 4.16) and of 
whether she meets the criteria for submission for extra-
schedular consideration (under 38 C.F.R. § 3.321(b)(1)).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  In this regard, the RO should 
arrange for a VA social and industrial survey to assess the 
veteran's employment history and day-to-day functioning.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio, PVA, 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the evidence that is needed to 
substantiate her claim of an increased 
rating for PTSD.  The letter must further 
provide notice of what specific evidence 
the veteran must submit, and what 
specific evidence VA will secure on her 
behalf.  The veteran should be notified 
that she has one year to submit pertinent 
evidence needed to substantiate her 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  The RO should inform the veteran 
that it will hold the case in abeyance 
until the one-year period has elapsed, or 
until she waives in writing the remaining 
term, and that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless of whether the veteran submits 
additional evidence or argument in 
support of her claim, the RO should 
inform her that if she desires to 
expedite Board review of her claim, she 
must waive in writing any remaining 
response time.  See PVA.

2.  The RO should obtain and associate 
with the record the veteran's VA 
vocational rehabilitation file.

3.  The RO should contact the National 
Personnel Records Center (NPRC), the 
Vermont National Guard, or any other 
appropriate agency, and obtain all service 
personnel records of the veteran to verify 
the dates of service with the Reserve 
component, and any medical records 
generated in connection with that Reserve 
service.  If no records can be found, or 
if they have been destroyed, the RO should 
ask for specific confirmation of that 
fact.  

4.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where she has 
received treatment for PTSD since October 
2001.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records that are not already of record, 
to include those from the White River 
Junction VAMC, the Vet Center, and White 
River Family Practice.    

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to determine the current 
nature and severity of her service-
connected PTSD.  The claim's folder is to 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score and an 
explanation of what the score represents.  
Based on the results of the examination 
and a review of the claim's file, the 
examiner should furnish an opinion as to 
the extent of the veteran's occupational 
and social impairment due solely to PTSD 
symptomatology, specifically commenting 
on whether she is unable to secure or 
maintain a substantially gainful 
occupation as a result of her PTSD.

6.  Thereafter, the RO should schedule 
the veteran for a VA social and 
industrial survey to assess her 
employment history and day-to-day 
functioning.  

7.  After the foregoing has been 
completed, the RO should readjudicate the 
veteran's claim of an increased rating 
for the service-connected PTSD.  In doing 
so, the RO should address whether the 
veteran meets the criteria for the 
assignment of a total compensation rating 
based on individual unemployability 
(under 38 C.F.R. § 4.16) and whether she 
meets the criteria for submission for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


